[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 8, 2009
                               No. 09-10700                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 03-20387-CR-ASG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GEORGE BURNS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                 (July 8, 2009)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

     George Burns appeals the denial of his motion for a reduced sentence. 18
U.S.C. § 3582(c)(2). Burns’s motion was based on Amendment 706 to the

Guidelines. We affirm.

      Burns argues that the district court was entitled to reduce his sentence

because the base offense level for his underlying crack cocaine offenses has been

altered by Amendment 706, but Burns acknowledges that his argument is

foreclosed by our decision in United States v. Moore, 541 F.3d 1323, 1330 (11th

Cir. 2008). Burns was sentenced as a career offender. Burns argues that the

district court had discretion to reduce his sentence below the amended range under

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and Kimbrough v.

United States, 128 S. Ct. 558 (2007), but those decisions do not apply to a motion

to reduce a sentence. See United States v. Melvin, 556 F.3d 1190, 1191–93 (11th

Cir. 2009). The district court did not err by denying Burns’s motion.

      The denial of Burns’s motion for a reduced sentence is AFFIRMED.




                                          2